Citation Nr: 1453778	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right ankle arthritis; currently evaluated as 20 percent disabling.  

2.  Entitlement to total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2009, the Veteran had a Board hearing via videoconference and a transcript of that hearing is of record.  The Veteran's law judge who presided over the hearing is no longer at the Board.  A clarification letter was sent to the Veteran on October 7, 2014, asking the Veteran to state whether or not he wanted another hearing, to which he responded he did not want another hearing.  

In January 2013, the Board remanded the issue for a VA examination and opinion.  As will be discussed further, the Board finds that the RO did not comply with the remand instructions and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The issues of entitlement to an increased rating for right ankle arthritis and entitlement to a TDIU must be remanded for adjudication by the RO.  

As per the January 2013 remand instructions, the Veteran was afforded a new VA examination to diagnose any right ankle disabilities, comment whether the April 2005 arthrodesis procedure was productive of ankylosis, determine if any current ankle disability was caused or aggravated by the service-connected right ankle arthritis, and to assess the Veteran's ability to obtain or maintain gainful employment.  After the remand directives were completed, the RO was instructed to readjudicate the claims in light of any additional evidence as appropriate.  If the claims were not granted to the Veteran's satisfaction, the RO was to send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond before returning the file to the Board for further consideration of the claims.  There is no evidence of record that shows the RO readjudicated the claims after the VA examination was completed, or that the RO issued an SSOC to the Veteran.  

The Board finds that the RO hasn't complied with 38 C.F.R. § 19.37 (2014), and that such non-compliance prevents the Board from being able to exercise its jurisdiction over the issues on appeal.  Evidence received by the agency of original jurisdiction prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the SOC and any prior SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the appellant and his or her representative as provided in 28 C.F.R. § 19.31 (2014), unless the additional evidence received duplicates evidence previously of record, or the additional evidence is not relevant to the issue, or issues, on appeal.  38 C.F.R. § 19.37 (2014).  Therefore, because the Board finds the new VA examinations and opinions are neither duplicative of other evidence already of record nor irrelevant, they must be referred back to the agency of original jurisdiction for initial consideration.  

Furthermore, the Board finds that by not readjudicating the claims after the March 2013 VA examination and issuing an SSOC if necessary after that readjudication, the RO did not comply with the January 2013 remand instructions and another remand is therefore mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should readjudicate the claims on appeal based on any new evidence received, including the March 2013 VA examination, since the last SSOC.

2.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a SSOC.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




